Exhibit AMENDED & RESTATED EMPLOYMENT AGREEMENT This Amended & Restated Employment Agreement (the “Agreement”), effective as of July 10, 2008 (the “Effective Date”), is by and between John Z. Ferguson (the “Executive”) and a21, Inc., a corporation formed under the laws of the State of Delaware (the “Company” or “a21”). W I T N E S S E T H: WHEREAS, the Company desires to employ the Executive, and the Executive is willing to render services to the Company, on the terms and subject to the conditions hereinafter set forth. NOW, THEREFORE, in consideration of the premises and the mutual covenants, agreements and promises hereinafter set forth, the parties hereto covenant and agree as follows: 1.EMPLOYMENT.The Company shall employ the Executive as its Chief Executive Officer, and the Executive hereby accepts such employment upon the terms and subject to the conditions hereinafter set forth, commencing on October 9, 2006 and continuing until terminated pursuant to Paragraph 4 hereof (the “Employment Period”). 2.DUTIES. (a)The Executive shall act as the Chief Executive Officer of the Company and shall report to the Company’s Board of Directors (the “Board”).The Executive will be responsible for managing and directing the Company’s operations and for such duties as may be assigned to him from time to time by the Board, and the Executive shall perform and discharge such duties diligently and faithfully, provided that such duties are consistent with the Executive’s position at the Company.Except when on vacation or for special circumstances, the Executive shall use his best efforts to, on a full-time basis, be (i) physically present (a) at the Company’s headquarters or (b) at another of the Company’s offices, or (ii) traveling on behalf of the Company.The Executive acknowledges that his position will require extensive travel. (b)If the Board in writing directs the Executive to move his primary residence to the vicinity of the Company’s Jacksonville headquarters within nine months of October 9, 2006, the Executive shall move his primary residence to the vicinity of the Company’s Jacksonville headquarters within one year after October 9, 2006; provided the Company and Executive have in good faith negotiated a mutually acceptable relocation package for Executive.If the Board in writing directs the Executive to move his primary residence to the vicinity of the Company’s Jacksonville headquarters later than nine months after October 9, 2006, but not later than two years after October 9, 2006, the Executive shall move his primary residence to the vicinity of the Company’s Jacksonville headquarters within three months of the Board’s request; provided the Company and Executive have in good faith negotiated a mutually acceptable relocation package for Executive.Notwithstanding the foregoing, if the Executive moves his primary residence at the direction of the Board, the Company shall pay directly or reimburse Executive for the reasonable costs and expenses of relocating, including without limitation, (i) travel, transportation, meals, temporary lodging and similar related moving expenses, and (ii) closing costs, real estate commissions, attorney’s fees and other similar costs reasonably incurred by Executive in the relocation.All expenses subject to income tax shall be grossed up such that the state and federal tax effect to Executive is zero.The Company and the Executive agree to work in good faith to minimize the potential gross-up to the extent consistent with applicable laws and regulations.Executive shall not be required to relocate to the vicinity of the Company’s Jacksonville headquarters until his home in Chicago, Illinois is sold. If the Board in writing directs the Executive to move his primary residence in accordance with the foregoing provisions, the Executive covenants and agrees to use his best efforts to sell such primary residence. (c)The Executive shall devote his full business time, attention, skills and energies to the performance of his duties hereunder and to the promotion of the business of the Company.The Executive may not, during the Employment Period, be employed or engaged in any other business activity, whether or not such activity is pursued for gain, profit or other pecuniary advantage, which would not allow him to contribute his full business time, attention, skills and energies to the performance of his duties hereunder and to the promotion of the business of the Company without the written consent of the Chairman of the Company.Nothing in this paragraph will be construed as preventing the Executive from investing his personal assets in businesses which do not compete with the Company and engaging in not-for-profit and civic activities that do not interfere with the Executive’s duties hereunder. 3.COMPENSATION. (a)Salary.For services rendered by the Executive hereunder during the Employment Period, the Company shall pay Executive a base salary (the “Salary”) at the annual gross rate of Two Hundred Fifty Thousand Dollars ($250,000) in accordance with the Company’s ordinary payroll practices.An employment review will take place on an annual basis.Any increases in the Salary shall be determined on an annual basis by the Board in its sole discretion. (b)Signing Bonus.Within ten (10) days after the beginning of the Employment Period, the Company shall pay the Executive a signing bonus of Twenty Five Thousand Dollars ($25,000) in accordance with its ordinary payroll practices. (c)Bonus.During the Employment Period, the Executive will be eligible to receive a cash bonus (the “Bonus”) based on an EBITDA target for the Company (30% of total Bonus), a revenue target for the Company (30% of total Bonus) and other management objectives (40% of total Bonus) (the (“Targets”)).Within sixty (60) days after the beginning of each fiscal year beginning with the fiscal year ending December 31, 2007, the Board shall establish the Targets such that (i) upon achieving the first threshold for all of the Targets, the Company will pay the Executive a Bonus equal to thirty percent (30%) of the Salary; (ii) upon achieving the second threshold (which includes meeting the annual plan for all of the Targets) for all of the Targets, the Company will pay the Executive a Bonus equal to sixty percent (60%) of the Salary; and (iii) upon achieving the third threshold for all of the Targets, the Company will pay the Executive a Bonus equal to eighty percent (80%) of the Salary.All Targets and Bonus threshold levels will be determined by the Board in good faith after consultation with the Executive.Additional Bonuses, if any, shall be determined on an annual basis or otherwise as determined by the Board in its sole discretion.All Bonuses are subject to the Company’s ordinary payroll practices and payable within sixty (60) days after the end of each fiscal year.Notwithstanding the foregoing, for the fourth quarter of 2006, the Company shall pay the Executive a Bonus equal to (i) no less than
